UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1313


ARTHUR MATTHEWS NOWELL,

                      Plaintiff – Appellant,

          v.

TONY COOPER, Engineer Maintenance Supervisor (Professional
Hospitality Resources); MIAMI DAVIS, Assistant Engineer
Supervisor  (Professional  Hospitality   Resources);  DENA
CURRENT, Human Resource Manager (Professional Hospitality
Resources),

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:12-cv-00015-MSD-DEM)


Submitted:   April 19, 2012                 Decided:   April 25, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Matthews Nowell, Appellant Pro Se.       Sara Berg      Rafal,
WILLIAMS MULLEN, Virginia Beach, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Arthur   Matthews   Nowell    appeals   the   district   court’s

order granting Defendants’ Fed. R. Civ. P. 12(b)(6) motion to

dismiss his civil action.     We have reviewed the record and find

no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.          Nowell v. Cooper, No. 2:12-cv-

00015-MSD-DEM (E.D. Va. Feb. 28, 2012).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                  2